            Case 1:17-cv-00673-NBF Document 59 Filed 12/28/18 Page 1 of 2




                     IN THE UNITED STATES COURT OF FEDERAL CLAIMS

CONNECTICUT YANKEE ATOMIC                     )
POWER CO.,                                    )
                                              )
                Plaintiffs,                   )
                                              )
                v.                            )               No. 17-673C
                                              )               (Senior Judge Firestone)
UNITED STATES,                                )
                                              )
                Defendant.                    )


       DEFENDANT’S MOTION TO STAY PROCEEDINGS IN LIGHT OF LAPSE IN
                            APPROPRIATIONS

       The United States of America hereby moves for a stay of proceedings in the above-

captioned case.

       1.       At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The

same is true for several other Executive agencies, including the federal Department of Energy.

The Department does not know when funding will be restored by Congress.

       2.       Absent an appropriation, Department of Justice attorneys and employees of the

Department of Energy are prohibited from working, even on a voluntary basis, except in very

limited circumstances, including “emergencies involving the safety of human life or the

protection of property.” 31 U.S.C. § 1342.

       3.       Counsel for the Department of Justice therefore requests a stay of these

proceedings until Congress has restored appropriations to the Department.

       4.       If this motion for a stay is granted, undersigned counsel will notify the Court as

soon as Congress has appropriated funds for the Department. The Government requests that, at

that point, all current deadlines for the parties be extended commensurate with the duration of the
          Case 1:17-cv-00673-NBF Document 59 Filed 12/28/18 Page 2 of 2



lapse in appropriations.

       Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, the Government hereby moves for a stay of proceedings in this case until Department of

Justice attorneys are permitted to resume their usual civil litigation functions.



                                                        Respectfully submitted,


                                                        JOSEPH A. HUNT
                                                        Assistant Attorney General


                                                        ROBERT E. KIRSCHMAN, JR.
                                                        Director

                                                        s/ Lisa L. Donahue
                                                        LISA L. DONAHUE
                                                        Assistant Director


                                                        /s Margaret J. Jantzen
                                                        Trial Attorney
                                                        Civil Division
                                                        Commercial Litigation Branch
                                                        Department of Justice
                                                        P.O. Box 480
                                                        Ben Franklin Station
                                                        Washington, D.C. 20044
                                                        Tel.: (202) 353-7994

 December 28, 2018                                      Attorneys for Defendant
